[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION DENYING MOTION TO OPEN AND VACATEJUDGMENT OF PATERNITY
CT Page 162
The movant, Juan Villafane, acknowledged paternity of the child, Benjamin Alicea, born February 10, 1988. His sworn acknowledgment and the mother's sworn affirmation, both dated May 24, 1988, were filed June 17, 1988 and pursuant to C.G.S. § 46b-172(b) constituted a judgment of paternity. An agreement to support was entered into by Mr. Villafane on November 17, 1988, approved and ordered on February 1, 1989.
The Motion to Open and Vacate the Judgment of paternity is dated April 17, 1995.
The Court's jurisdiction to review paternity acknowledgment is limited to three years from the date of judgment, C.G.S. § 46-172(b).
The affidavit of Juan Villafane is insufficient to raise an issue of fraud.
The Motion to Open and Vacate the Judgment of paternity is denied.
McWeeny, J.